¥42-/5*
                                ELECTRONIC RECORD




COA #14-13-00769-CR                               OFFENSE: Capital Murder


STYLE: Shawn Mayreis vThe State of Texas          COUNTY: Harris

                                                                     th
COA DISPOSITION: Affirmed                         TRIAL COURT: 184in District Court


DATE: March 24, 2015   Publish: Yes               TC CASE #: 1340556




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Shawn Mavreis v The State of Texas

CCA#


         PRO S£
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition   CCA Disposition:
                                                 DATE:
                                                                          H^L'IS
                                                 JUDGE:

DATE:     Qhfaljr                                SIGNED:                      PC:

JUDGE:       \J± LlvU4~^-.                       PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                             ELECTRONIC RECORD